     Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 1 of 12 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

BATTERY CONSERVATION                §
INNOVATIONS, LLC                    §
                                    §
      Plaintiff,                    §                        Case No:
                                    §
vs.                                 §
                                    §
RAZOR USA LLC,                      §                 JURY TRIAL DEMANDED
                                    §
      Defendant.                    §
____________________________________§


                                          COMPLAINT
	

        Plaintiff Battery Conservation Innovations, Inc. (“Plaintiff” or “BCI”) files this complaint

against Defendant Razor USA LLC (“Defendant” or “Razor”) for infringement of U.S. Patent

No. 9,239,158 (hereinafter the “`158 Patent”) and alleges as follows:

                                            PARTIES

1.      Plaintiff is a Texas limited liability company with an office address of 1801 NE 123rd

Street, Suite 314, North Miami, Florida 33181.

2.      Defendant is a Delaware limited liability company with its principal office at 12723 166th

St., Cerritos, CA 90703. On information and belief, Defendant may be served through its agent,

The Corporation Trust Company, at 1209 Orange St., Wilmington, DE 19801.

                                JURISDICTION AND VENUE

3.      This action arises under the patent laws of the United States, 35 U.S.C. § 271 et seq.

Plaintiff is seeking damages, as well as attorney fees and costs.

4.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal Question) and

1338(a) (Patents).



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC                                     Page |1
     Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 2 of 12 PageID #: 2



5.      On information and belief, this Court has personal jurisdiction over Defendant because

Defendant has committed, and continues to commit, acts of infringement in this District, has

conducted business in this District, and/or has engaged in continuous and systematic activities in

this District.

6.      Upon information and belief, Defendant’s instrumentalities that are alleged herein to

infringe were and continue to be used, imported, offered for sale, and/or sold in the District.

7.      Venue is proper in this District under 28 U.S.C. §1400(b) because Defendant is deemed

to be a resident in this District.

                                         BACKGROUND

8.      On January 19, 2016, the United States Patent and Trademark Office (“USPTO”) duly

and legally issued the `158 Patent, entitled “Battery-Conserving Flashlight And Method

Thereof.” The ‘158 Patent is attached as Exhibit A.

9.      Plaintiff is currently the owner of the `158 Patent.

10.     Plaintiff possesses all rights of recovery under the `158 Patent, including the exclusive

right to recover for past, present and future infringement.

                                        COUNT ONE
                      (Infringement of United States Patent No. 9,239,158)

11.     Plaintiff refers to and incorporates the allegations in Paragraphs 1 - 10, the same as if set

forth herein.

12.     This cause of action arises under the patent laws of the United States and, in particular

under 35 U.S.C. §§ 271, et seq.

13.     Defendant has knowledge of its infringement of the `158 Patent, at least as of the service

of the present complaint.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC                                     Page |2
  Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 3 of 12 PageID #: 3



14.    Upon information and belief, Defendant has infringed and continues to infringe one or

more claims, including at least Claim 15, of the ‘158 Patent by making, using, importing, selling,

and/or offering for sale battery conserving electronic devices covered by one or more claims of

the ‘158 Patent.

15.    Accordingly, Defendant has infringed, and continues to infringe, the `158 Patent in

violation of 35 U.S.C. § 271.

16.    Defendant sells, offers to sell, and/or uses battery conserving electronic devices,

including, without limitation, the Hovertrax 2.0 personal mobility device, and any similar

products (“Product”), which infringe at least Claim 15 of the ‘158 Patent.

17.    The Product is a battery-conserving electronic device (e.g., a flashlight or small battery-

operated portable electric light). Certain aspects of this element are illustrated in the

screenshot(s) below and/or in those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC                                   Page |3
  Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 4 of 12 PageID #: 4




18.    The Product includes a body with an opening for accessing an interior of the body.

Certain aspects of these elements are illustrated in the screenshots below and/or in screenshots

provided in connection with other allegations herein.




19.    The Product	has	at least one battery disposed in the body and configured for powering the

device.	 Certain aspects of these elements are illustrated in the screenshots below and/or in

screenshots provided in connection with other allegations herein.



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC                                 Page |4
  Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 5 of 12 PageID #: 5




20.    The Product includes a controller (i.e. PC board) disposed in the body configured to

determine if the body is in motion (i.e. gyroscope coupled to the controller). Certain aspects of

these elements are illustrated in the screenshots below and/or in screenshots provided in

connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC                                  Page |5
 Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 6 of 12 PageID #: 6




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC               Page |6
  Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 7 of 12 PageID #: 7




21.    The Product has a controller (i.e. PC board) disposed in the body configured to determine

if the body is in motion (i.e. gyroscope coupled to the controller), wherein if the body is not in

motion for a first predetermined period of time (i.e. 5 minutes), the controller decouples at least

one battery from the electronic device to conserve energy in the at least one battery.     Certain

aspects of these elements are illustrated in the screenshots below and/or in screenshots provided

in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC                                    Page |7
 Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 8 of 12 PageID #: 8




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC               Page |8
  Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 9 of 12 PageID #: 9




22.    The Product has a visual indicator (i.e. indicator lights) disposed on an exterior surface of

the body, wherein the controller activates the visual indicator. Certain aspects of these elements

are illustrated in the screenshots below and/or in screenshots provided in connection with other

allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC                                    Page |9
 Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 10 of 12 PageID #: 10




23.    Defendant’s actions complained of herein will continue unless Defendant is enjoined by

this Court.

24.    Defendant’s actions complained of herein is causing irreparable harm and monetary

damage to Plaintiff and will continue to do so unless and until Defendant is enjoined and

restrained by this Court.

25.    Upon information and belief, Defendant has induced, and continues to induce

infringement of the `158 Patent through its customers’ actions, at least as of the service of the

present complaint.

26.    The `158 Patent is valid, enforceable, and was duly issued in full compliance with Title

35 of the United States Code.

27.    By engaging in the conduct described herein, Defendant has injured Plaintiff and is thus

liable for infringement of the `158 Patent, pursuant to 35 U.S.C. § 271.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC                                 P a g e | 10
 Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 11 of 12 PageID #: 11



28.       Defendant has committed these acts of literal infringement, or infringement under the

doctrine of equivalents of the `158 Patent, without license or authorization.

29.       As a result of Defendant’s infringement of the `158 Patent, Plaintiff has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

for Defendant’s past infringement, together with interests and costs.

30.       Plaintiff is in compliance with 35 U.S.C. § 287.

31.       As such, Plaintiff is entitled to compensation for any continuing and/or future

infringement of the `158 Patent up until the date that Defendant ceases its infringing activities.

                                   DEMAND FOR JURY TRIAL

32.       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff asks the Court to:

(a)   Enter judgment for Plaintiff on this Complaint on all cases of action asserted herein;


(b) Enter an Order enjoining Defendant, its agents, officers, servants, employees, attorneys, and

all persons in active concert or participation with Defendant who receives notice of the order

from further infringement of United States Patent No. 9,239,158 (or, in the alternative, awarding

Plaintiff running royalty from the time judgment going forward);


(c) Award Plaintiff damages resulting from Defendant’s infringement in accordance with 35

U.S.C. § 284;


(d) Award Plaintiff such further relief to which the Court finds Plaintiff entitled under law or

equity.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC                                      P a g e | 11
Case 1:19-cv-00849-UNA Document 1 Filed 05/06/19 Page 12 of 12 PageID #: 12




DATED May 6, 2019                       Respectfully submitted,
                                        /s/ Stamatios Stamoulis
                                        STAMATIOS STAMOULIS (#4606)
                                        STAMOULIS & WEINBLATT LLC
                                        800 N. West Street Third Floor
                                        Wilmington, DE 19801
                                        (302) 999-1540
                                        stamoulis@swdelaw.com

                                        ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT RAZOR USA LLC              P a g e | 12
